NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                         JAN 22 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

QI LI,                                             No.   13-73142

                  Petitioner,                      Agency No. A087-603-742

 v.
                                                   MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                Submitted January 16, 2018**

Before:        REINHARDT, TROTT, and HURWITZ, Circuit Judges.

         Qi Li, a native and citizen of China, petitions pro se for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application of the extraordinary circumstances exception to undisputed facts. Singh

v. Holder, 656 F.3d 1047, 1051 (9th Cir. 2011). We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      The record does not compel the conclusion that Li established extraordinary

circumstances to excuse his untimely-filed asylum application. See 8 C.F.R.

§§ 1208.4(a)(5). Thus, we deny the petition for review.

      We reject, as unsupported by the record, Li’s claim that the IJ was biased.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      In light of our disposition, we do not reach Li’s other contentions regarding

the sufficiency of his corroborative evidence.

      PETITION FOR REVIEW DENIED.




                                         2                                    13-73142